Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               1 of153
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               2 of253
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               3 of353
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               4 of453
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               5 of553
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               6 of653
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               7 of753
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               8 of853
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               9 of953
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               10 of
                                                                  1053
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               11 of
                                                                  1153
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               12 of
                                                                  1253
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               13 of
                                                                  1353
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               14 of
                                                                  1453
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               15 of
                                                                  1553
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               16 of
                                                                  1653
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               17 of
                                                                  1753
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               18 of
                                                                  1853
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               19 of
                                                                  1953
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               20 of
                                                                  2053
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               21 of
                                                                  2153
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               22 of
                                                                  2253
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               23 of
                                                                  2353
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               24 of
                                                                  2453
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               25 of
                                                                  2553
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               26 of
                                                                  2653
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               27 of
                                                                  2753
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               28 of
                                                                  2853
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               29 of
                                                                  2953
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               30 of
                                                                  3053
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               31 of
                                                                  3153
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               32 of
                                                                  3253
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               33 of
                                                                  3353
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               34 of
                                                                  3453
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               35 of
                                                                  3553
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               36 of
                                                                  3653
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               37 of
                                                                  3753
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               38 of
                                                                  3853
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               39 of
                                                                  3953
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               40 of
                                                                  4053
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               41 of
                                                                  4153
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               42 of
                                                                  4253
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               43 of
                                                                  4353
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               44 of
                                                                  4453
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               45 of
                                                                  4553
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               46 of
                                                                  4653
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               47 of
                                                                  4753
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               48 of
                                                                  4853
                                                                     of 53




  Hello This is a Test
                     6th              June
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               49 of
                                                                  4953
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               50 of
                                                                  5053
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               51 of
                                                                  5153
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               52 of
                                                                  5253
                                                                     of 53
Case
  Case
     2:19-cv-09719-WBV-JCW
        2:12-cv-00859-LMA Document
                            Document
                                   46615-1
                                         Filed
                                             Filed
                                               06/06/13
                                                   08/05/19
                                                          Page
                                                             Page
                                                               53 of
                                                                  5353
                                                                     of 53
